Comefys, C. J.,
charged the jury :
That the case turns upon one questiou, and that a question of fact to be ascertained by the jury, viz.: did the goods or the property in question belong to the plaintiff at the time when they were levied on by the sheriff as the goods of Forbes and Banks. You must recognize the validity of a conditional sale of goods and chattels when it is proven, and the burden of proving it rests on the *378plaintiff in this case. If you are satisfied from the evidence that the property in question belongs to the plaintiff at the time of the levy, then your verdict should be for him. No proof of a demand t y the plaintiff and a refusal by the sheriff to deliver the goods to him was necessary.
Verdict for the defendant.